11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT

Kody Douglas Taylor,                             * From the 42nd District
                                                   Court of Taylor County,
                                                   Trial Court No. 25441-A.

Vs. No. 11-14-00208-CR                           * October 23, 2014

The State of Texas,                              * Memorandum Opinion by Bailey, J.
                                                   (Panel consists of: Wright, C.J.,
                                                   Willson, J., and Bailey, J.)

       This court has inspected the record in this cause and concludes that there is
no error in the order below. Therefore, in accordance with this court’s opinion,
the order of the trial court is in all things affirmed.